                Case 2:14-cv-09764-R-PLA Document 227 Filed 11/18/19 Page 1 of 3 Page ID #:5882


                 1        Nicholas O. Kennedy (State Bar No. 280504)
                          nicholas.kennedy@bakermckenzie.com
                 2        BAKER & McKENZIE LLP
                          1900 North Pearl Street, Suite 1500
                 3        Dallas, TX 75201
                          Telephone: 214 978 3000
                 4        Facsimile: 214 978 3099
                 5        Christina M. Wong (State Bar No. 288171)
                           christina.wong@bakermckenzie.com
                 6        Anne M. Kelts (State Bar No. 298710)
                           anne.kelts@bakermckenzie.com
                 7        BAKER & McKENZIE LLP
                          Two Embarcadero Center, 11th Floor
                 8        San Francisco, CA 94111
                          Telephone: 415 576 3000
                 9        Facsimile: 415 576 3099
              10          Attorneys for Petitioner
                          VITALY IVANOVICH SMAGIN
              11
              12                                UNITED STATES DISTRICT COURT
              13                              CENTRAL DISTRICT OF CALIFORNIA
              14                                      WESTERN DIVISION
              15          VITALY IVANOVICH SMAGIN,                       Case No. 14-cv-09764-R (PLAx)
              16                      Petitioner,                       PETITIONER VITALY SMAGIN’S
                                                                        APPLICATION TO REINSTATE
              17                v.                                      THE CASE TO ACTIVE
                                                                        CASELOAD
              18          ASHOT YEGIAZARYAN, a.k.a.
                          ASHOT EGIAZARYAN,
              19                                                        Courtroom: 880, 8th Floor
                                      Respondent.
              20
                                                                        Roybal Federal Building and
              21                                                         U.S. Courthouse
                                                                        255 East Temple Street
              22                                                        Los Angeles, CA 90012
              23
              24
              25
              26
              27
              28
 Baker & McKenzie LLP
Two Embarcadero Center                                                                           Case No. 14-cv-09764-R (PLAx)
       11th Floor                                   PETITIONER SMAGIN'S APPLICATION TO REINSTATE CASE TO ACTIVE CASELOAD
San Francisco, CA 94111
   Tel: 415 576 3000
                Case 2:14-cv-09764-R-PLA Document 227 Filed 11/18/19 Page 2 of 3 Page ID #:5883


                 1              Petitioner and Judgment Creditor Vitaly Smagin ("Mr. Smagin") hereby
                 2        respectfully requests the Court to reinstate the present case to the Court's active
                 3        caseload in order for Petitioner to reinitiate discovery and other judgment enforcement
                 4        proceedings in the United States against Respondent and Judgment Debtor Ashot
                 5        Yegiazaryan ("Mr. Yegiazaryan").
                 6              Approximately five years after receiving an arbitration award for approximately
                 7        $84 million plus interest, and more than three years after receiving an approximate
                 8        $93 million judgment confirming that award in this Court [ECF 59], Mr. Smagin still
                 9        has not recovered any money from Mr. Yegiazaryan. The judgment is still fully
              10          enforceable and all appeals have been exhausted, but Mr. Yegiazaryan refuses to pay.
              11                On April 12, 2019, the Court issued an Order denying without prejudice
              12          Petitioners' Motion for Order for Turnover of Assets (ECF 224). The Court ordered
              13          for the parties to file a joint status report within 14 days following resolution of the
              14          proceedings currently pending before the Liechtenstein Constitutional Court. The
              15          Liechtenstein proceedings are still in progress. On May 23, 2019, the Court issued an
              16          Order removing the case from active caseload "until further application by the parties
              17          or Order of this Court" (ECF 225, 1:19-21). Petitioner needs to secure necessary post-
              18          judgment discovery, notwithstanding the fact that the Liechtenstein proceedings have
              19          not yet concluded.
              20                Petitioner respectfully requests that the Court reinstate this case on the active
              21          docket to facilitate the continuing judgment enforcement efforts and proceedings
              22          against Respondent and Judgment Debtor Ashot Yegiazaryan.
              23
              24
              25
              26
              27
              28
 Baker & McKenzie LLP                                                    1
Two Embarcadero Center
       11th Floor                                                                                     Case No. 14-cv-09764-R (PLAx)
San Francisco, CA 94111                                  PETITIONER SMAGIN'S APPLICATION TO REINSTATE CASE TO ACTIVE CASELOAD
   Tel: 415 576 3000
                Case 2:14-cv-09764-R-PLA Document 227 Filed 11/18/19 Page 3 of 3 Page ID #:5884


                 1        Dated: November 18, 2019
                                                                 BAKER & MCKENZIE LLP
                 2                                               Nicholas O. Kennedy
                 3
                 4                                               By: /s/ Nicholas O. Kennedy
                                                                         Nicholas O. Kennedy
                 5                                                  Attorneys for Petitioner
                                                                    VITALY IVANOVICH SMAGIN
                 6
                 7
                 8
                 9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
 Baker & McKenzie LLP
                                                                 2
Two Embarcadero Center                                                                        Case No. 14-cv-09764-R (PLAx)
       11th Floor                                PETITIONER SMAGIN'S APPLICATION TO REINSTATE CASE TO ACTIVE CASELOAD
San Francisco, CA 94111
   Tel: 415 576 3000
